Title: To John Adams from John Trumbull, 14 November 1775
From: Trumbull, John
To: Adams, John


     
      New Haven Novr, 14th 1775
      Sir
     
     I had the satisfaction last evening of receiving your very friendly Letter, which was the more agreable for being unexpected. As I am setting out tomorrow on a short Tour to the eastward, I have taken the only leisure moment to answer it.
     You may easily guess how much I am flattered by your approbation of the little essay, you mention in yours. As to its being mysterious, as you term it, you know Sir an affected mysteriousness is often a good artifice for exciting the Curiosity of the Public, who are always pleased to have an opportunity of applying fictitious Characters and discovering latent allusions. To you Sir I can explain my design in a few words. To expose a number of the principal Villains of the day, to ridicule the high blustering menaces and great expectations of the Tory Party, and to burlesque the atchievements of our ministerial Heroes, civil, ecclesiastical and military, was my whole plan. This could be done with more spirit in dialogue than plain narration, and by a mixture of Irony and Sarcasm under various Characters and different Styles, than in an unvaried harangue in the Author’s own Person. Nor is it a small beauty in any production of this kind, to paint the manners of the age. For these purposes, the Description of a Townmeeting and its Harangues, appeared the best Vehicle of the Satire. Had there been any one grand Villain, whose Character and History would have answered exactly, I should have made use of him and his real name, as freely as I have the names of others. But I could think of no One, and therefore substituted a fictitious Character, of a Scotch Tory Expectant, which I hope is not drawn so illy, but that the world might find hundreds perhaps to whom it might be properly applied. The other Speaker has properly speaking no Character drawn, and no actions ascribed to him. He is anyone whose Sentiments are agreeable to his Speeches. The Picture of the Townmeeting is drawn from the life, and with as proper lights, shades and Colouring as I could give it; and is I fancy no bad likeness.
     As to explanatory Notes, the Piece I am sensible would want many more than I have given it, in all those places, where personal Characters and particular Allusions are introduced: beyond that the Reader should for me, be welcome to his own guesses. And so much for a Piece, which tho’ the Offspring of my own Brain, I do not feel sufficient fondness for, to be sollicitous about making its apology; and which, I assure you Sir, came very near following many of its former Brethren into the flames, as a Sacrifice to that Poetical Moloch (if such a one there be) who delights in burnt offerings of the Infants of our modern Muses; or at best was in danger of suffering perpetual imprisonment, under the Sentence of Horace’s Law, Nonum prematur in Annum; which I should have looked on as an Authority directly in Point, had I not recollected that the Piece was of so temporary a nature, that if it was of no value now, it would sink as fast as your Massachusetts old tenor Bills, and in that time become no longer passable.
     And now for Connecticut Politics, which you desire an Account of. We are Sir a People of a very independent Spirit, and think ourselves as good as any Body, or on the whole a little better—wiser at least, and more intelligent Politicians. Do you wish to know Sir, what ousted Col. Dyer and Mr. Deane? The Spirit of shewing our own Power, and reminding our Delegates of their mortality, influenced us to change some of the men. Indeed so far, I cannot blame it. But the reason of dropping out those two Men was principally this, that the Congress, last spring being led away by a vain opinion of their own importance and forgetting their inferiority to the venerable Assembly of this Colony, did wickedly, wittingly and willingly of their own forethought and malice prepense, wholly pass by, disregard and overthrow the Arrangement of General Officers for the said Colony; and the said two Delegates were aiding, abetting, advising and Comforting them therein; against the Appointment and Commissions of this Colony, by their Statute-law in that Case made and provided, against our Honor and Dignity &c. Add to this that Deane is a Young Man, and one who never courted Popularity by cringing to the People, or affecting an extraordinary sanctity of manners; a man, whose freedom of Speech and pointedness of Sarcasm has made him as many enemies, as have been raised against him by envy—and both together form a large Party. In this Colony three or four well invented lies, properly circulated and coming from the right Persons will ruin any the most Respectable Character. However, the Delegates from other Provinces have said so much in Deane’s favor since he was dropped, that his Enemies have shut their mouths and adjourned their lies to a more convenient Season. I fancy in a year or two you may be sure of having him again with you: I guess sooner. And the new Delegates we have chosen are all hearty in the Cause and (one only excepted) Men of very distinguished Abilities.
     I will give you a story or two that may show you a little the Character of our people in this Colony.
     A little while since at a Public House in this Town, one of our highest Sons of Liberty was holding forth on the occasion of our Changing our Delegates. “The Congress, said he, have too much power given them to be long intrusted to one Set of Men; and they begin to grow too selfsufficient upon it; it is high Time they were changed. The people must keep the Power in their own hands; The Resolves of the Congress are sacred so far as they do what is right and agreable to the People; but where they fail, the people must take up the matter themselves. The Congress are good men, very good Men; but then they are but Men, and so are fallible; fallible Men, said he, and we must have a special eye to them.” To this you see Sir, nothing could be objected, and so I contented myself with telling him, that tho’ it was true that the Congress were Fallible, I looked on it as the peculiar felicity of this Town, that we had so many Men in it who were infallible; and what added to our happiness was that these Gentlemen of Infallibility were so ready to put themselves forward, take the Charge and Oversight of Public Affairs and rectify the mistakes of our wellmeaning, but weak and shortsighted Delegates.
     Sometime last Summer A Merchant in this Town had obtained licence from the Assembly of this Colony for exporting some Cattle notwithstanding an Embargo just laid upon them, because he alledged they were bought previous to it. It seems he undertook under that Color to purchase and export more. The people were called together in a summary way to stop the exportation. As I was going to the meeting I overtook a very Spirited Man, but of rather ordinary abilities and asked him the occasion of the meeting. He said it was to stop this Gentleman from sending off Cattle under a licence from the Assembly; and added, “the Sons of liberty here do not intend to allow any such doings.” Aye, said I (for I knew the man) Do our Assembly presume to give licences in matters of that importance to the Town, without consulting the Sons of Liberty here, who as they are on the Spot, must be so much better able to judge of the matter? Yes, said he, they have and we do not like it at all. Indeed, said I, I think it a most extraordinary Step, that they should take so much upon them; why, by this rule, they might undo you all, if you do not put some check upon them. “Aye that we shall do, said he, and if they make such laws, the People mean to get together and repeal them; nay they shall not, one of them go Representatives next year if they do not mind better what they are about.”
     Can this Spirit which hardly brooks subjection to Men of its own Chusing, ever be brought to yield to the Tyranny of Parliament?
     
      I have scarcely room left to assure you, with how much respect and gratitude I am Your Obliged Humble Servt. Compts. to Messrs. S. Adams, Cushing and Deane.
     
    